[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                           ERRATUM TO OPINION {¶ 1} This matter came before the Administrative Panel to correct clerical errors in the publication of the journal entry and opinion and, thus, the following corrections are being made:
 {¶ 2} On page 1 of the opinion heretofore filed January 20, 2004 so much that reads: "JUDGMENT: Judgment Reversed and Cause Remanded" should read "JUDGMENT: Judgment of Conviction Affirmed and Cause Remanded for Re-sentencing".
 {¶ 3} Further, on page 1 of the opinion so much that reads: JUDGMENT: Judgment of Conviction Affirmed and Cause Remanded For Re-sentencing" should read "JUDGMENT: Judgment Reversed and Cause Remanded".
 {¶ 4} On page 18, paragraph 38 of the opinion so much that reads: "Accordingly, we sustain Bratton's assignment of error as it relates to the charge in case number 1-03-18." should read "Accordingly, we sustain Bratton's assignment of error as it relates to the charge in case number 1-03-19."
 {¶ 5} On page 23, paragraph 52 of the opinion so much that it reads: "Accordingly, we overrule Bratton's assignment of error as it related to the offense charged in case number 1-03-19." should read: "Accordingly we overrule Bratton's assignment of error as it relates to the offense charged in case number 1-03-18."
 {¶ 6} Further, on page 23, paragraph 53 of the opinion so much that it reads: "Having found error prejudicial to appellant in the first count, we reverse the judgment in case number 1-03-18, and remand the matter for further proceedings consistent with this opinion. Having found no error prejudicial to appellant in the second count, we affirm the judgment of conviction in case number 1-03-19, and remand the matter for re-sentencing on this count." should read: "Having found error prejudicial to appellant in the first count, we reverse the judgment in case number 1-03-19, and remand the matter for further proceedings consistent with this opinion. Having found no error prejudicial the appellant in the second count, we affirm the judgment of conviction in case number 1-03-18, and remand the matter for re-sentencing on this count."
 {¶ 7} Further, on page 23 of the opinion so much as it reads: "Judgment of conviction affirmed in Case No. 1-03-19, and causeremanded for re-sentencing. Judgment reversed in Case No.1-03-18, and cause remanded." should read: "Judgment ofconviction affirmed in Case No. 1-03-18, and cause remanded forre-sentencing. Judgment reversed in Case No. 1-03-19, and causeremanded."